Exhibit 10.1

FORM OF PRIVATE PLACEMENT PURCHASE AGREEMENT

                     (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (the “Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is acquiring Purchased Notes (as defined below) hereunder,
a “Purchaser”), enters into this Private Placement Purchase Agreement (the
“Agreement”) with (a) Corsicanto II Designated Activity Company, a designated
activity company incorporated under the laws of Ireland (the “Company”) and the
wholly owned subsidiary of Amarin Corporation plc, a public limited company
incorporated under the laws of England and Wales (the “Guarantor”) and (b) the
Guarantor, on January 20, 2017 whereby the Purchaser will purchase (the
“Purchase”) the Company’s 3.50% Convertible Senior Notes due 2047, which are
guaranteed by the Guarantor (the “Notes”), that will be issued pursuant to the
provisions of an Indenture to be dated as of the Closing Date (as defined
herein) (the “Indenture”) in the form of Exhibit B hereto by and between the
Company and Wilmington Trust, National Association, as trustee (the “Trustee”).

On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:

Article I: Purchase of Notes

Subject to the terms set forth in this Agreement, at the Closing (as defined
herein), the Undersigned hereby agrees to cause the Purchasers to purchase from
the Company, and the Company hereby agrees to issue and sell to the Purchasers,
the principal amount of the Notes set forth in Exhibit A for the cash purchase
price specified in Exhibit A.

The closing of the Purchase (the “Closing”) shall occur on a date (the “Closing
Date”) which the parties intend to be January 25, 2017. At the Closing, (a) each
Purchaser shall deliver or cause to be delivered to the Company the Purchase
Price specified on Exhibit A hereto and (b) upon receipt of the Purchase
Price, the Company shall issue to each Purchaser the principal amount of Notes
specified on Exhibit A hereto (collectively, the “Purchased Notes”) (or, if
there are no Accounts, the Undersigned, as the sole Purchaser, shall deliver to
the Company the Purchase Price and upon receipt of the Purchase Price, the
Company shall deliver to the Undersigned the Purchased Notes); provided,
however, that the parties acknowledge that the delivery of the Purchased Notes
to the Purchaser may be delayed due to procedures and mechanics within the
system of the Depository Trust Company, Euroclear/CREST, the Irish Stock
Exchange plc or the NASDAQ Global Market (“NASDAQ”), or other events beyond the
Company’s control and that such delay will not be a default under this Agreement
so long as (i) the Company is using its reasonable best efforts to effect the
issuance of one or more global notes representing the Purchased Notes, (ii) such
delay is no longer than five business days, and (iii) interest shall accrue on
such Purchased Notes from January 25, 2017. Contemporaneously with or after the
Closing, the Company may issue Notes to one or more other investors, subject to
the terms of the Indenture. Lazard Frères & Co. LLC (“Lazard”) shall provide
instructions to the Undersigned for settlement of the Purchase. The delivery of
the Purchased Notes will be effected via DWAC. The Company’s wiring instructions
for delivery of the principal amount of Purchased Notes and DWAC settlement
instructions will be provided by Lazard post-pricing.

Article II: Covenants, Representations and Warranties of the Purchasers

The Undersigned hereby covenants as follows, and makes the following
representations and warranties on its own behalf and, where specified below, on
behalf of each Account, each of which is and shall be true and correct on the
date hereof and at the Closing, to the Company, the Guarantor and Lazard, and
all such covenants, representations and warranties shall survive the Closing.



--------------------------------------------------------------------------------

Section 2.1 Power and Authorization. Each of the Undersigned and each Purchaser
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation, and the Undersigned has the power, authority and
capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the Purchase contemplated hereby, in each case on
behalf of itself and each Account. If the Undersigned is executing this
Agreement on behalf of Accounts, (a) the Undersigned has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and bind, each Account, and (b) Exhibit A hereto is a true, correct and
complete list of (i) the name of each Account and (ii) the principal amount of
Purchased Notes to be issued to such Account.

Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Undersigned and constitutes a valid and
legally binding obligation of the Undersigned and each Purchaser, enforceable
against the Undersigned and each such Purchaser in accordance with its terms,
except that such enforcement may be subject to (a) bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws affecting
or relating to enforcement of creditors’ rights generally, and (b) general
principles of equity, whether such enforceability is considered in a proceeding
at law or in equity (the “Enforceability Exceptions”). This Agreement and
consummation of the Purchase will not violate, conflict with or result in a
breach of or default under (i) the Undersigned’s or such Purchaser’s
organizational documents, (ii) any agreement or instrument to which the
Undersigned or such Purchaser is a party or by which the Undersigned or such
Purchaser or any of their respective assets are bound, or (iii) any laws,
regulations or governmental or judicial decrees, injunctions or orders
applicable to the Undersigned or such Purchaser.

Section 2.3 Qualified Institutional Buyer. Each Purchaser is a “qualified
institutional buyer” within the meaning of Rule 144A promulgated under the
Securities Act.

Section 2.4 No Affiliates. No Purchaser is, or has been at any time during the
consecutive three-month period preceding the date hereof, a director, officer or
“affiliate” within the meaning of Rule 144 promulgated under the Securities Act
(an “Affiliate”) of the Company or the Guarantor.

Section 2.5 Restricted Notes, American Depository Shares and Shares. Each
Purchaser (a) acknowledges that the issuance of the Purchased Notes pursuant to
the Purchase and the issuance of any American Depository Shares of the Guarantor
(the “Conversion ADSs”), each representing one ordinary share, 50 pence par
value per share, of the Guarantor (the “Conversion Shares”), upon conversion of
any of the Purchased Notes (the Conversion ADSs and the Conversion Shares,
together, the “Conversion Securities”) have not been registered or qualified
under the Securities Act or any state securities laws, and the Purchased Notes
and Conversion Securities are being offered and sold in reliance upon exemptions
provided in the Securities Act and state securities laws for transactions not
involving any public offering and, therefore, cannot be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of unless they are
subsequently registered and qualified under the Securities Act and applicable
state laws or unless an exemption from such registration and qualification is
available, and that evidence of the Purchased Notes and Conversion Securities
will bear a legend to such effect as specified in the Indenture, and (b) is
purchasing the Purchased Notes and Conversion Securities for investment purposes
only for the account of such Purchaser and not with any view toward a
distribution thereof or with any intention of selling, distributing or otherwise
disposing of the Purchased Notes or Conversion Securities in a manner that would
violate the registration requirements of the Securities Act. The Undersigned and
each Purchaser confirms to the Company and Lazard that it has such knowledge and
experience in business matters that the Undersigned and each such Purchaser is
capable of evaluating the merits and risks of an investment in the Purchased
Notes or the Conversion Securities and of making an informed investment decision
and understands that (x) this investment is suitable only for an investor which
is able to bear the economic consequences of losing its entire investment and
(y) the purchase of the Purchased Notes or the Conversion Securities by the
Undersigned and each Purchaser is a speculative investment which involves a high
degree of risk of loss of the entire investment.

 

2



--------------------------------------------------------------------------------

Section 2.6 No Illegal Transactions. Each of the Undersigned and each Purchaser
has not, directly or indirectly, and no person acting on behalf of or pursuant
to any understanding with it has, disclosed to a third party any information
regarding the Purchase nor engaged in any transactions in the securities of the
Company or the Guarantor (including, without limitation, any Short Sales (as
defined below) involving any of the Company’s or the Guarantor’s securities)
since the time that the Undersigned was first contacted by any of the Company,
the Guarantor, Lazard or any other person regarding the Purchase, this Agreement
or an investment in the Purchased Notes or the Company or the Guarantor. Each of
the Undersigned and such Purchaser covenants that neither it nor any person
acting on its behalf or pursuant to any understanding with it will disclose to a
third party any information regarding the Purchase or engage, directly or
indirectly, in any transactions in the securities of the Company or the
Guarantor (including Short Sales) prior to the time the transactions
contemplated by this Agreement are publicly disclosed by the Company. “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200 of
Regulation SHO promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and all types of direct and indirect stock pledges,
forward sale contracts, options, puts, calls, short sales, swaps, derivatives
and similar arrangements (including on a total return basis), and sales and
other transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 2.6, subject to the Undersigned’s and such
Purchaser’s compliance with their respective obligations under the U.S. federal
securities laws and the Undersigned’s and such Purchaser’s respective internal
policies, (a) the terms “Undersigned” and “Purchaser” shall not be deemed to
include any employees, subsidiaries, desks, groups or affiliates of the
Undersigned or such Purchaser that are effectively walled off by appropriate
“Fire Wall” information barriers approved by the Undersigned’s or the
Purchaser’s respective legal or compliance department (and thus such walled off
parties have not been privy to any information concerning the Purchase), and
(b) the foregoing representations and covenants of this Section 2.6 shall not
apply to any transaction by or on behalf of an Account, desk or group that was
effected without the advice or participation of, or such Account’s, desk’s or
group’s receipt of information regarding the Purchase provided by, the
Undersigned.

Section 2.7 Adequate Information; No Reliance. The Undersigned acknowledges and
agrees on behalf of itself and each Purchaser that (a) the Undersigned has been
furnished with all materials it considers relevant to making an investment
decision to enter into the Purchase and has had the opportunity to review the
Guarantor’s filings and submissions with the SEC, including, without limitation,
all information filed or furnished pursuant to the Exchange Act, (b) the
Undersigned has had a full opportunity to ask questions of the Company and the
Guarantor concerning the Company and the Guarantor, respectively, their
respective businesses, operations, financial performances, financial conditions
and prospects, and the terms and conditions of the Purchase, (c) the Undersigned
has had the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks and consequences involved in the
Purchase and to make an informed investment decision with respect to such
Purchase, (d) neither the Company nor Lazard is acting as a fiduciary or
financial or investment adviser to the Undersigned or such Purchaser, and
(e) neither the Undersigned nor such Purchaser is relying, and none of them has
relied, upon any statement, advice (whether accounting, tax, financial, legal or
other), representation or warranty made by the Company, the Guarantor or any of
their respective affiliates or representatives including, without limitation,
Lazard, except for (i) the publicly available filings and submissions made by
the Guarantor with the SEC under the Exchange Act and (ii) the representations
and warranties made by the Company and the Guarantor in this Agreement.

Section 2.8 No Public Market. Each Purchaser understands that no public market
exists for the Purchased Notes, and that there is no assurance that a public
market will ever develop for the Purchased Notes.

Section 2.9 Subsequent Offers and Resales of the Purchased Notes in Ireland.
Each Purchaser agrees that:

(a) The Purchased Notes will not be resold or otherwise transferred in Ireland:

(i) otherwise than in conformity with the Prospectus (Directive 2003/71/EC)
Regulations 2005 (as amended) of Ireland and any rules issued by the Central
Bank of Ireland pursuant to Section 1363 of the Companies Act 2014 of Ireland;

 

3



--------------------------------------------------------------------------------

(ii) otherwise than in conformity with the provisions of the European
Communities (Markets in Financial Instruments) Regulations 2007 (Nos. 1 to 3)
(as amended), including, without limitation, Regulations 7 and 152 thereof or
any codes of conduct used in connection therewith and the provisions of the
Investor Compensation Act 1998; and

(iii) otherwise than in conformity with the provisions of the Companies Act 2014
of Ireland (as amended), the Central Bank Acts 1942 to 2015 of Ireland (as
amended) and any codes of conduct rules made under Section 117(1) of the Central
Bank Act 1989 of Ireland.

(b) No action may otherwise be taken in Ireland in respect of the Purchased
Notes, otherwise than in conformity with the provisions of the Market Abuse
Regulation (EU 596/2014)) and any rules issued by the Central Bank of Ireland
pursuant to Section 1370 of the Companies Act 2014 of Ireland.

Article III: Covenants, Representations and Warranties of the Company and the
Guarantor

Each of the Company and, where specified below, the Guarantor, hereby covenants
as follows, and makes the following representations and warranties, each of
which is and shall be true and correct on the date hereof and at the Closing, to
the Purchasers and Lazard, and all such covenants, representations and
warranties shall survive the Closing.

Section 3.1 Power and Authorization. Each of the Company and the Guarantor is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has the power, authority and capacity to
execute and deliver this Agreement and the Indenture, to perform its respective
obligations hereunder and thereunder, and to consummate the Purchase
contemplated hereby.

Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement has
been duly executed and delivered by the Company and the Guarantor and
constitutes a valid and legally binding obligation of the Company and the
Guarantor, enforceable against the Company and the Guarantor in accordance with
its terms, except that such enforcement may be subject to the Enforceability
Exceptions. At the Closing, the Indenture, substantially in the form of
Exhibit B hereto, will have been duly executed and delivered by the Company and
the Guarantor and will govern the terms of the Notes, and the Indenture will
constitute a valid and legally binding obligation of the Company and the
Guarantor, enforceable against the Company and the Guarantor in accordance with
its terms, except that such enforcement may be subject to the Enforceability
Exceptions. This Agreement, the Indenture and consummation of the Purchase will
not violate, conflict with or result in a breach of or default under (a) the
memorandum and articles of association, the charter, bylaws or other
organizational documents of the Company and the Guarantor, (b) any material
agreement or instrument to which the Company or the Guarantor is a party or by
which the Company or the Guarantor or any of their respective assets are bound,
or (c) any laws, regulations or governmental or judicial decrees, injunctions or
orders applicable to the Company or the Guarantor except in the case of clauses
(b) and (c) where such violations, conflicts, breaches or defaults would not
affect the Company’s or the Guarantor’s respective businesses or their
respective ability to consummate the transactions contemplated hereby in any
material respect.

Section 3.3 Validity of the Purchased Notes. The Purchased Notes and the
guarantee thereof have been duly authorized by the Company and the Guarantor,
respectively, and, when executed and authenticated in accordance with the
provisions of the Indenture and delivered to the Purchaser pursuant to the
Purchase against delivery of the Purchase Price in accordance with the terms of
this Agreement, the Purchased Notes and the guarantee thereof will be valid and
legally binding obligations of the Company and the Guarantor, respectively,
enforceable in accordance with their terms, except that such enforcement may be
subject to the Enforceability Exceptions, and the Purchased Notes will not be
subject to any preemptive, participation, rights of first refusal or other
similar rights (other than any such rights that will be waived prior to the
Closing). Assuming the accuracy of each Purchaser’s representations and
warranties hereunder, the Purchased Notes (a) will be issued in the Purchase
exempt from the registration requirements of the Securities Act pursuant to
Section 4(a)(2) of the Securities Act, and (b) will be issued in compliance with
all applicable state and federal laws concerning the issuance of the Purchased
Notes.

 

4



--------------------------------------------------------------------------------

Section 3.4 Validity of Underlying American Depository Shares. The Purchased
Notes have an exchange feature whereby the Purchased Notes may be exchanged for
Conversion ADSs in accordance with the terms of the Indenture. The Guarantor has
obtained authority under sections 551 and 570 of the UK Companies Act 2006 to
issue the Conversion Shares, free from pre-emption rights or other third party
rights and the Conversion ADSs have been duly authorized and reserved by the
Guarantor for issuance upon exchange of the Purchased Notes and, when issued
upon exchange of the Purchased Notes in accordance with the terms of the
Purchased Notes and the Indenture, the Conversion ADSs will be validly issued,
fully paid and non-assessable, and the issuance of the Conversion ADSs will not
be subject to any preemptive, participation, rights of first refusal or other
similar rights.

Section 3.5 Listing Approval. On or within one business day immediately
following a conversion date with respect to the Purchased Notes, the Conversion
ADSs delivered in connection with such conversion shall be approved for listing
on The NASDAQ Global Market, subject to a notice of issuance.

Section 3.6 Disclosure. On or before the first business day following the date
of this Agreement, the Guarantor shall issue a publicly available press release
or file with the SEC a Current Report on Form 8-K disclosing all material terms
of the Purchase.

Section 3.7 No Litigation. There is no action, lawsuit, arbitration, claim or
proceeding pending or, to the knowledge of the Company and the Guarantor,
threatened, against the Company or the Guarantor that would reasonably be
expected to impede the consummation of the transactions contemplated hereby.

Article IV: Miscellaneous

Section 4.1 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Purchase embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.2 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

Section 4.3 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.

Section 4.4 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any standard form of telecommunication or
e-mail shall be deemed for all purposes as constituting good and valid execution
and delivery of this Agreement by such party.

Section 4.5 Third Party Beneficiaries. This Agreement is also intended for the
immediate benefit of Lazard. Lazard may rely on the provisions of this
Agreement, including, but not limited to, the respective covenants,
representations and warranties of the Undersigned, each Purchaser and the
Company.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“UNDERSIGNED”:     “COMPANY”:

 

    SIGNED by Michael W. Kalb, for and on behalf of CORSICANTO II DESIGNATED
ACTIVITY COMPANY as its duly authorized and lawfully appointed attorney (in its
capacities described in the first paragraph hereof)     By:  

 

      Name:  

 

      Title:  

 

    By:  

 

      Name:  

 

      Title:  

 

“GUARANTOR”:

 

SIGNED by John F. Thero, Director, Chief Executive Officer and President, for
and on behalf of AMARIN CORPORATION PLC

    By:  

 

      Name:  

 

      Title:  

 

     

Signature Page to Purchase Agreement

Corsicanto II Designated Activity Company 3.50% Convertible Senior Notes due
2047, Guaranteed by Amarin Corporation plc.